Citation Nr: 0605324	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  03-22 060A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for ostomy due to 
chronic ulcerative colitis as secondary to PTSD.  

3.  Entitlement to service connection for diabetes mellitus 
Type II, including as secondary to herbicide exposure.  

4.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a right toe injury.  






REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to December 
1969. 

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Providence, Rhode Island, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a video conference hearing in 
December 2005.  A transcript of that hearing is associated 
with the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.






REMAND

Reasons for remand

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for ostomy due to 
chronic ulcerative colitis as secondary to PTSD.  

Service connection for PTSD requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., DSM-IV); (2) a link, established by medical 
evidence, between current PTSD symptoms and an 
in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (2005).

With regard to the third PTSD criterion, credible evidence of 
in-service stressors, the evidence necessary to establish 
that the claimed stressor actually occurred varies depending 
on whether it can be determined the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2005).  If the evidence establishes the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

Section 1154 requires that the veteran have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  Where, 
a determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Rather, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressors.  
See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996); Cohen 
v. Brown, 10 Vet. App. 128, 142 (1997).

The veteran does not appear to be contending that he is a 
combat veteran.  See the representative's August 25, 2005 
statement.  And while his DD Form 214 confirms that he served 
in Vietnam, he was not awarded medals indicative of combat.  
So as there is no objective evidence to show combat 
participation by him, the law requires that his claimed 
stressor be corroborated by evidence other than his lay 
testimony or the diagnosis of PTSD.

The veteran has furnished information and testimony 
concerning his claimed stressors.  In particular, he has 
alleged working on the USS Forrestal in July 1967 after a 
horrendous fire which left 132 sailors dead, 62 injured and 2 
missing and presumed dead.  He stated that he helped collect 
bodies and body parts of dead soldiers.  He stated that he 
was picked for this detail because he served on board the USS 
Hornet in spaces equivalent to the spaces in the Forrestal 
and therefore, presumably knew where to look for the bodies.  

The veteran also reported being stressed by his duties aboard 
the USS Hornet -specifically, working alone in the room that 
contained the cable locker for the landing gear arrest and 
being told that if a cable broke during a plane landing, the 
end of the cable whipped around the room with enough force to 
decapitate a person.  

The Board observes that a request has not been made of the U. 
S. Army and Joint Services Records Research Center (JSRRC), 
to verify the veteran's alleged stressors.

The Board further notes that at the time of the December 2005 
video conference hearing, the undersigned instructed that the 
record be held open for a period of 60 days in order to allow 
the veteran an opportunity to additional evidence.  In 
January 2006, within 60 days of the hearing, the veteran, 
through his representative, submitted a private psychiatric 
evaluation to the Board for consideration.  He did not 
include a waiver of initial RO review of this evidence with 
his submission.  See 20.1304 (2004).

The veteran contends that his gastrointestinal disorder is 
due to his PTSD.  In an August 2002 statement, Dr. J.L. 
opined that the veteran's colitis resulted in part from the 
prior stress of military services.  Dr. J.L. noted that the 
veteran had been a patient of his for the past 10 years.  
There are treatment records from Dr. J.L. associated with the 
claims file.  

3.  Entitlement to service connection for diabetes mellitus 
Type II, including as secondary to herbicide exposure.  

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  Certain diseases, including diabetes mellitus, may 
be presumed incurred in service if shown to have manifested 
to a compensable degree within one year after the date of 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).

In addition to the criteria set forth above, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era shall be presumed 
to have been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to establish that 
the veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii) (2005).

"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 U.S.C.A. § 101(29)(A); 38 C.F.R. §§ 
3.307(a)(6)(iii), 3.313(a) (2005).  The VA General Counsel 
has held that service on a deep-water naval vessel "off the 
shore" of Vietnam, in and off itself, may not be considered 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A).  See VA O.G.C. Prec. Op. No. 27-97 
(July 23, 1997).

The diseases which are deemed associated with herbicide 
exposure include diabetes mellitus (Type 2).  See 38 C.F.R. § 
3.309(e) (2005); see also 38 U.S.C.A. § 1116(f) (West 2002), 
as added by § 201(c) of the Veterans Education and Benefits 
Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 
(2001) [which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].

The record reflects that the veteran served aboard the USS 
Hornet while it was in the waters offshore of the Republic of 
Vietnam during the Vietnam era.  During the December 2005 
hearing, he testified that he briefly visited Vietnam on two 
occasions.  On one occasion, he claims that he touched down 
to pick up mail to take back to the ship.  See hearing 
transcript at page 3.  The other occasion was during his 
transfer to Subic Bay Naval Hospital in the Philippines for 
treatment.  Id.

The RO has obtained information indicating that the USS 
Hornet was in the official waters of the Republic of Vietnam 
during very specific periods of time between May 1967 and 
October 1967.  However, the National Personnel Records Center 
(NPRC) was unable to determine whether or not the veteran had 
in-country service in the Republic of Vietnam.

The veteran testified that he is being treated for diabetes 
mellitus at the VA outpatient clinic in Hyannis, 
Massachusetts.  The Board notes that records from this 
facility have not been obtained.  The Board also notes that 
treatment records have not been obtained from Dr. G.S., the 
veteran's treating physician.  Dr. S. submitted a statement 
in August 2002 indicating that the veteran was being treated 
for Type II diabetes.  




4.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a right toe injury.  

The veteran contends that while hospitalized in Subic Bay in 
the Philippines in July 1967 (for treatment of a double 
hernia) he injured his right toe when someone pushing a 
gurney down the hall ran over his toe.  He indicated that the 
toenail was removed.  

A review of the record reveals that service connection for 
removal of the toenail was denied in a May 1970 rating 
decision.  The veteran did not file appeal.  Therefore, the 
May 1970 rating decision is final.  38 U.S.C.A. § 7105(c) 
(West 2002) 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2005).

In its February 2003 rating decision, the RO considered the 
veteran's claim on a de novo basis and denied on the merits 
the claim of entitlement to service connection for residuals 
of a right toe injury.  The June 2003 statement of the case 
(SOC) and the July 2005 supplemental statement of the case 
(SSOC) refer to the issue as one of service connection, not 
new and material evidence.  However, notwithstanding the fact 
that the RO adjudicated this claim de novo, the Board has a 
legal duty to consider the issue of new and material evidence 
as a threshold matter before an adjudication of a claim on 
the merits.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 
1996).

Thus, in light of the law applicable to this case, the Board 
has rephrased the issue to whether new and material evidence 
has been received to reopen the previously finally denied 
claim of entitlement to service connection for residuals of a 
right toe injury.

Before the Board can render a decision, however, this issue 
must first be properly adjudicated by an agency of original 
jurisdiction.  The Court has held that when the Board 
addresses in its decision a question not addressed by an 
agency of original jurisdiction, it must consider whether or 
not the claimant has been given an opportunity to submit 
evidence and arguments on that question.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).  Neither the SOC nor SSOC provided 
the laws and regulations pertaining to finality of the prior 
RO decision (i.e., 38 C.F.R. §§ 3.156, 20.1103).  The veteran 
therefore has not had the opportunity to submit arguments 
concerning whether or not new and material evidence has been 
submitted to reopen his claim of entitlement to service 
connection for residuals of a right toe injury.  For the 
foregoing reasons, the Board believes that this issue must be 
remanded to the agency of original jurisdiction for 
readjudication.

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  The RO should request a review of the 
deck logs of the USS Hornet for the 
period of time between May 1967 to 
October 1967 to determine whether any 
individuals were permitted to disembark 
the ship for purposes of retrieving mail 
or for any other reason.

2.  After obtaining written authorization 
from the veteran, the RO should contact 
Drs. G.S. and J.L. for the purpose of 
obtaining copies of all medical records 
pertaining to treatment of the veteran 
since service.  The RO should also obtain 
all records pertaining to the veteran 
from the Hyannis VA outpatient treatment 
clinic.  Any such records so obtained 
should be associated with the claims 
file.

3.  The RO must make a specific 
determination, based on the complete 
record, as to whether the veteran engaged 
in combat with the enemy.

4.  If combat is not verified, the RO 
should attempt to verify the veteran's 
alleged stressor with the JSRRC.  
If necessary, the RO should ask the 
veteran to provide a more detailed 
description of the alleged stressor.  To 
facilitate this, send the JSRRC copies of 
his personnel records obtained showing 
service dates, duties, and units of 
assignment, etc. 

5.  If it is determined the record 
establishes the existence of a stressor 
or stressors related to military service, 
the veteran should be scheduled for a VA 
psychiatric examination to determine 
whether he has PTSD as a result of his 
military service.  The examiner should 
indicate whether the veteran fits the 
DSM-IV criteria for a diagnosis of PTSD 
and, if he does, render a medical opinion 
as to whether it is at least as likely 
as not (i.e., 50 percent or greater 
probability) that the diagnosed PTSD is a 
result of the established stressors in 
service.  (Note:  only the stressors that 
are independently verified can serve as 
grounds for the diagnosis of PTSD).  The 
claims folder and a separate copy of this 
remand should be made available to and 
reviewed by the examiner prior to the 
examination. 

6.  The RO should schedule the veteran 
for appropriate VA examination to 
determine the etiology of the claimed 
diabetes mellitus Type II.  All indicated 
tests should be conducted.  If diabetes 
mellitus Type II currently exists, the 
examiner should render an opinion as to 
whether it is as least as likely as not 
(i.e., 50 percent or greater probability) 
that diabetes mellitus Type II is related 
to the veteran's military service, to 
include but not necessarily limited to 
his presumed exposure to herbicides in 
Vietnam.  The claims folder and a 
separate copy of this remand should be 
made available to and reviewed by the 
examiner prior to the examination. 

7.  Thereafter, the RO should 
readjudicate the service connection 
issues on appeal.  The RO should also 
adjudicate the issue of whether new and 
material evidence has been submitted to 
reopen the claim for service connection 
for residuals of a right toe injury.  If 
any benefit sought remains denied, the 
veteran and his representative should be 
provided an SSOC which should include all 
relevant laws and regulations, including 
the laws and regulations pertaining to 
reopening a claim on a new and material 
basis and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The appellant need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


